Exhibit 10.3

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 13, 2018,
is entered into by and between NANOFLEX POWER CORPORATION, a Florida
corporation, (the “Company”) and PEAK ONE OPPORTUNITY FUND, L.P., a Delaware
limited partnership (the “Buyer”).

 

WITNESSETH:

 

WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration afforded, inter alia, by Rule 506 under Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), and/or
Section 4(2) of the 1933 Act; and

 

WHEREAS, the Buyer wishes to purchase from the Company, and the Company wishes
to sell the Buyer, upon the terms and subject to the conditions of this
Agreement, securities consisting of the Company’s Convertible Debentures due
three years from the respective dates of issuance (the “Debentures”), each of
which are in the form of Exhibit A hereto, which will be convertible into shares
of the Company’s common stock, par value $0.0001 per share (the “Common Stock”),
in the aggregate principal amount of up to Four Hundred Twenty Five Thousand and
00/100 Dollars ($425,000.00), for an aggregate Purchase Price of up to Three
Hundred Eighty Two Thousand Five Hundred and 00/100 Dollars ($382,500.00), as
well as that certain Warrant (as defined herein), all upon the terms and subject
to the conditions of this Agreement, the Debentures, and other related
documents;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. DEFINITIONS; AGREEMENT TO PURCHASE.

 

a. Certain Definitions. As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:

 

(i) “Affiliate” means, with respect to a specific Person referred to in the
relevant provision, another Person who or which controls or is controlled by or
is under common control with such specified Person.

 

(ii) “Certificates” means certificates representing the Conversion Shares
issuable hereunder, each duly executed on behalf of the Company and issued
hereunder.

 

(iii) “Closing Date” means the date on which one of the three (3) Closings are
held, which are the Signing Closing Date, the Second Closing Date and the Third
Closing Date.

 

(iv) [Reserved]

 



 

 

 

(v) “Commitment Fee” shall have the meaning ascribed to such term in Section
12(a).

 

(vi) “Common Stock” shall have the meaning ascribed to such term in the
Recitals.

 

(vii) “Conversion Amount” shall mean the Conversion Amount as defined in the
Debentures, provided, however that for purposes of the foregoing calculation,
the full indebtedness under the Debentures shall be deemed immediately
convertible, notwithstanding the 4.99% limitation on ownership set forth in the
Debentures.

 

(viii) “Conversion Price” means the Conversion Price as defined in the
Debentures.

 

(ix) “Conversion Shares” means the shares of Common Stock issuable upon
conversion of the Debentures.

 

(x) “DWAC Operational” means that the Common Stock is eligible for clearing
through the Depository Trust Company (“DTC”) via the DTC’s Deposit Withdrawal
Agent Commission or “DWAC” system and active and in good standing for DWAC
issuance by the Transfer Agent (as defined herein).

 

(xi) “Dollars” or “$” means United States Dollars.

 

(xii) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(xiii) “Investments” means Peak One Investments, LLC, the general partner of the
Buyer.

 

(xiv) “Irrevocable Resolutions” has the meaning set forth in Section 8(i).

 

(xv) “Market Price of the Common Stock” means (x) the closing bid price of the
Common Stock for the period indicated in the relevant provision hereof (unless a
different relevant period is specified in the relevant provision), as reported
by Bloomberg, LP or, if not so reported, as reported on the OTCQB, OTCQX or OTC
Pink or (y) if the Common Stock is listed on a stock exchange, the closing price
on such exchange, as reported by Bloomberg LP.

 



 2 

 

 

(xvi) “Material Adverse Effect” means a material adverse effect on the business,
operations or condition (financial or otherwise) or results of operation of the
Company and its Subsidiaries taken as a whole, in the reasonable commercial
discretion of the Buyer, irrespective of any finding of fault, magnitude of
liability (or lack of financial liability). Without limiting the generality of
the foregoing, the occurrence of any of the following, in the reasonable
commercial discretion of the Buyer, shall be considered a Material Adverse
Effect: (i) any final money, judgment, writ or warrant of attachment, or similar
process (including an arbitral determination) in excess of Fifty Thousand
Dollars ($50,000) shall be entered or filed against the Company or any of its
Subsidiaries (including, in any event, products liability claims against the
Company or its Subsidiaries), (ii) the suspension or withdrawal of any
governmental authority or permit pertaining to a material amount of the
Company’s or any Subsidiary’s products or services, (iii) the loss of any
material insurance coverage (including, in any case, comprehensive general
liability coverage, products liability coverage or directors and officers
coverage, in each case in effect at the time of execution and delivery of this
Agreement), (iv) an action by a regulatory agency or governmental body affecting
the Common Stock (including, without limitation, (1) the commencement of any
regulatory investigation of which the Company is aware, the suspension of
trading of the Common Stock by the Financial Industry Regulation Authority
(“FINRA”), the SEC, the OTC Bulletin Board (“OTCBB”) or the OTC Markets Group,
Inc., the failure of the Common Stock to be DTC eligible or the placing of the
Common Stock on the DTC “chill list” or (2) the engaging in any market
manipulation or other unlawful or improper trading or other activity by any
Affiliate), (v) the Company’s independent registered accountants shall resign
under circumstances where a disagreement exists between the Company and its
independent registered accountants, (vi) the Company shall fail to timely file
any disclosure document as required by applicable federal or state securities
laws and regulations or by the rules and regulations of any exchange, trading
market or quotation system to which the Company or the Common Stock is subject,
or (vii) the Chief Executive Officer of the Company or any other key full-time
officer or director of the Company, shall, for any reason (including, without
limitation, termination, resignation, retirement, death or disability) cease to
act on behalf of the Company in the same role and to the same extent as his or
her involvement as of the date of execution and delivery of this Agreement.

 

(xvii) “Person” means any living person or any entity, such as, but not
necessarily limited to, a corporation, partnership or trust.

 

(xviii) “Purchase Price” means the price that the Buyer pays for the Debentures
at each respective Closing, which are the Signing Purchase Price, the Second
Purchase Price and the Third Closing Price, as the case may be.

 

(xix) “Registrable Securities” shall mean the Conversion Shares, and, to the
extent applicable, and any other shares of capital stock or other securities of
the Company or any successor to the Company that are issued upon exchange of
Conversion Shares and/or such Restricted Stock.

 

(xx) “Registration Statement” shall mean a registration statement on Form S-1
(or any successor thereto) filed or contemplated to be filed by the Company with
the SEC under the Securities Act.

 

(xxi) “Restricted Stock” shall mean shares of Common Stock which are not freely
trading shares when issued.

 

(xxii) “Securities” means the Debentures and the Shares.

 

(xxiii) “Shares” means the Conversion Shares.

 



 3 

 

 

(xxiv) “Second Closing Date” shall have the meaning ascribed to such term in
Section 6(b).

 

(xxv) “Second Debenture” means the second of the three (3) Debentures, in the
principal amount of One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00),
which is issued by the Company to the Buyer on the Second Closing Date.

 

(xxvi) “Second Purchase Price” shall be One Hundred Thirty Five Thousand and
00/100 Dollars ($135,000.00)

 

(xxvii) “Signing Closing Date” shall have the meaning ascribed to such term in
Section 6(a).

 

(xxviii) “Signing Debenture” means the first of the three (3) Debentures, in the
principal amount of Seventy Five Thousand and 00/100 Dollars ($75,000.00), to be
issued by the Company to the Buyer on the Signing Closing Date.

 

(xxix) “Signing Purchase Price” shall be Sixty Seven Thousand Five Hundred and
00/100 Dollars ($67,500.00).

 

(xxx) “Subsidiary” shall have the meaning ascribed to such term in Section 3(b).

 

(xxxi) “Third Closing Date” shall have the meaning ascribed to such term in
Section 6(c).

 

(xxxii) “Third Debenture” means the third of the three (3) Debentures, in the
principal amount of Two Hundred Thousand and 00/100 Dollars ($200,000.00), which
is issued by the Company to the Buyer on the Third Closing Date.

 

(xxxiii) “Third Purchase Price” shall be One Hundred Eighty Thousand and 00/100
Dollars ($180,000.00).

 

(xxxiv) “Transaction Documents” means, collectively, this Agreement, the
Debentures, the Transfer Agent Instruction Letter, the Irrevocable Resolutions
and the other agreements, documents and instruments contemplated hereby or
thereby.

 

(xxxv) “Transfer Agent” shall have the meaning ascribed to such term in Section
4(a).

 

(xxxvi) “Transfer Agent Instruction Letter” shall have the meaning ascribed to
such term in Section 5(a).

 



 4 

 

 

b. Purchase and Sale of Debentures.

 

(i) The Buyer agrees to purchase from the Company, and the Company agrees to
sell to the Buyer, the Debentures and Warrant on the terms and conditions set
forth below in this Agreement and the other Transaction Documents. The Warrant
shall be earned in full as an inducement fee as of the Signing Closing Date.

 

(ii) Subject to the terms and conditions of this Agreement and the other
Transaction Documents, the Buyer will purchase the Debentures and Warrant at
certain closings (each, a “Closing”) to be held on certain respective Closing
Dates.

 

c. [Reserved]

 

(i) [Reserved]

 

(ii) [Reserved]

 

2. BUYER’S REPRESENTATIONS, WARRANTIES, ETC.

 

The Buyer represents and warrants to, and covenants and agrees with, the Company
as follows:

 

a. Investment Purpose. Without limiting the Buyer’s right to sell the Shares
pursuant to a Registration Statement, Buyer is purchasing the Debentures, and
will be acquiring the Conversion Shares, for its own account for investment only
and not with a view towards the public sale or distribution thereof and not with
a view to or for sale in connection with any distribution thereof.

 

b. Accredited Investor Status. Buyer is (i) an “accredited investor” as that
term is defined in Rule 501 of the General Rules and Regulations under the 1933
Act by reason of Rule 501(a)(3), (ii) experienced in making investments of the
kind described in this Agreement and the related documents, (iii) able, by
reason of the business and financial experience of its officers (if an entity)
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the Securities.

 

c. Subsequent Offers and Sales. All subsequent offers and sales of the
Securities by the Buyer shall be made pursuant to registration of the Shares
under the 1933 Act or pursuant to an exemption from registration and compliance
with applicable states’ securities laws.

 

d. Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Buyer’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

 



 5 

 

 

e. Information. Buyer and its advisors have been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
the Buyer. Buyer and its advisors have been afforded the opportunity to ask
questions of the Company and have received complete and satisfactory answers to
any such inquiries. Without limiting the generality of the foregoing, Buyer has
also had the opportunity to obtain and to review the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2017, and Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2018 (collectively, the “SEC
Documents”).

 

f. Investment Risk. Buyer understands that its investment in the securities
constitutes high risk investment, its investment in the Securities involves a
high degree of risk, including the risk of loss of the Buyer’s entire
investment.

 

g. Governmental Review. Buyer understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities.

 

h. Organization; Authorization. Buyer is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization. This
Agreement and the other Transaction Documents have been duly and validly
authorized, executed and delivered on behalf of the Buyer and create a valid and
binding agreement of the Buyer enforceable in accordance with its terms, subject
as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally.

 

i. Residency. The state in which any offer to sell Securities hereunder was made
to or accepted by the Buyer is the state shown as the Buyer’s address contained
herein, and Buyer is a resident of such state only.

 

3. COMPANY REPRESENTATIONS AND WARRANTIES, ETC. The Company represents and
warrants to the Buyer that:

 

a. Concerning the Debentures and the Shares. There are no preemptive rights of
any stockholder of the Company to acquire the Debentures or the Shares.

 

b. Organization; Subsidiaries; Reporting Company Status. Attached hereto as
Schedule 3(b) is an organizational chart describing all of the Company’s
wholly-owned and majority-owned subsidiaries (the “Subsidiaries”) and other
Affiliates, including the relationships among the Company and such Subsidiaries,
including as to each Subsidiary its jurisdiction of organization and the
percentage of ownership held by the Company, and the parent company of the
Subsidiary, including the percentage of ownership of the Company held by it. The
Company and each Subsidiary is a corporation or other form of businesses entity
duly organized, validly existing and in good standing under the laws its
respective jurisdiction of organization, and each of them has the requisite
corporate or other power to own its properties and to carry on its business as
now being conducted. The Company and each Subsidiary is duly qualified as a
foreign corporation or other entity to do business and is in good standing in
each jurisdiction where the nature of the business conducted or property owned
by it makes such qualification necessary, other than those jurisdictions in
which the failure to so qualify would not have a Material Adverse Effect. The
Common Stock is listed and traded on the OTCM (as defined below) (trading
symbol: OPVS). The Company has received no notice, either oral or written, from
FINRA, the SEC, or any other organization, with respect to the continued
eligibility of the Common Stock for such listing, and the Company has maintained
all requirements for the continuation of such listing. The Company is an
operating company in that, among other things (A) it primarily engages, wholly
or substantially, directly or indirectly through a majority owned Subsidiary or
Subsidiaries, in the production or sale, or the research or development, of a
product or service other than the investment of capital, (B) it is not an
individual or sole proprietorship, (C) it is not an entity with no specific
business plan or purpose and its business plan is not to engage in a merger or
acquisition with an unidentified company or companies or other entity or person,
and (D) it intends to use the proceeds from the sale of the Debentures solely
for the operation of the Company’s business and uses other than personal,
family, or household purposes.

 



 6 

 

 

c. Authorized Shares. Schedule 3(c) sets forth all capital stock and derivative
securities of the Company that are authorized for issuance and that are issued
and outstanding. All issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and nonassessable. The
Company has sufficient authorized and unissued shares of Common Stock as may be
necessary to effect the issuance of the Shares, assuming the prior issuance and
exercise, exchange or conversion, as the case may be, of all derivative
securities authorized, as indicated in Schedule 3(c). The Shares have been duly
authorized and, when issued upon conversion of, or as interest on, the
Debentures, the Shares will be duly and validly issued, fully paid and
non-assessable and will not subject the holder thereof to personal liability by
reason of being such holder. At all times, the Company shall keep available and
reserved for issuance to the holders of the Debentures shares of Common Stock
duly authorized for issuance against the Debentures.

 

d. Authorization. This Agreement, the issuance of the Debentures (including
without limitation the incurrence of indebtedness thereunder), the issuance of
the Conversion Shares under the Debentures, and the other transactions
contemplated by the Transaction Documents, have been duly, validly and
irrevocably authorized by the Company, and this Agreement has been duly executed
and delivered by the Company. The Company’s board of directors, in the exercise
of its fiduciary duties, has irrevocably approved the entry into and performance
of the Transaction Documents, including, without limitation the sale of the
Debentures and the issuance of Conversion Shares, based upon a reasonable
inquiry concerning the Company’s financing objectives and financial situation.
Each of the Transaction Documents, when executed and delivered by the Company,
are and will be, valid, legal and binding agreements of the Company, enforceable
in accordance with their respective terms, subject as to enforceability to
general principles of equity and to bankruptcy, insolvency, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally.

 

e. Non-contravention. The execution and delivery of the Transaction Documents,
the issuance of the Securities and the consummation by the Company of the other
transactions contemplated by this Agreement and the Debentures (including
without limitation the incurrence of indebtedness thereunder) do not and will
not conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (i) the articles of incorporation
or by-laws of the Company, each as currently in effect, (ii) any indenture,
mortgage, deed of trust, or other material agreement or instrument to which the
Company is a party or by which it or any of its properties or assets are bound,
including any listing agreement for the Common Stock, except as herein set forth
or an event which results in the creation of any lien, charge or encumbrance
upon any assets of the Company or the triggering of any anti-dilution rights,
rights of first refusal or first offer on the part of holders of the Company’s
securities, (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, or (iv) the Company’s listing agreement for its Common Stock (if
applicable).

 



 7 

 

 

f. Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders of the Company is required to be obtained by the
Company for the entering into and performing this Agreement and the other
Transaction Documents (including without limitation the issuance and sale of the
Securities to the Buyer as contemplated by this Agreement) except such
authorizations, approvals and consents that have been obtained, or such
authorizations, approvals and consents, the failure of which to obtain would not
have a Material Adverse Effect.

 

g. SEC Filings; Rule 144 Status. None of the SEC Documents contained, at the
time they were filed, any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements made therein in light of the circumstances under which they were
made, not misleading. The Company timely filed all requisite forms, reports and
exhibits thereto with the SEC as required. The Company is not aware of any event
occurring on or prior to the execution and delivery of this Agreement that would
require the filing of, or with respect to which the Company intends to file, a
Form 8-K after such time. The Company satisfies the requirements of Rule
144(i)(2), and the Company shall continue to satisfy all applicable requirements
of Rule 144 (or any successor thereto) for so long as any Securities are
outstanding and not registered pursuant to an effective registration statement
filed with the SEC.

 

h. Absence of Certain Changes. Since March 31, 2018, when viewed from the
perspective of the Company and its Subsidiaries taken as a whole, there has been
no material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), or results of
operations of the Company and its Subsidiaries (including, without limitation, a
change or development which constitutes, or with the passage of time is
reasonably likely to become, a Material Adverse Effect), except as disclosed in
the SEC Documents. Since March 31, 2018, except as provided in the SEC
Documents, the Company has not (i) incurred or become subject to any material
liabilities (absolute or contingent) except liabilities incurred in the ordinary
course of business consistent with past practices; (ii) discharged or satisfied
any material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other tangible assets, or canceled any debts or claims, except
in the ordinary course of business consistent with past practices; (v) suffered
any substantial losses or waived any rights of material value, whether or not in
the ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any changes in employee compensation, except in the
ordinary course of business consistent with past practices; or (vii) experienced
any material problems with labor or management in connection with the terms and
conditions of their employment.

 



 8 

 

 

i. Full Disclosure. There is no fact known to the Company (other than general
economic conditions known to the public generally or as disclosed in the SEC
Documents) that has not been disclosed in writing to the Buyer that (i) would
reasonably be expected to have a Material Adverse Effect, (ii) would reasonably
be expected to materially and adversely affect the ability of the Company to
perform its obligations pursuant to the Transaction Documents, or (iii) would
reasonably be expected to materially and adversely affect the value of the
rights granted to the Buyer in the Transaction Documents.

 

j. Absence of Litigation. Except as described in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board or body pending or, to the knowledge of the Company, threatened
against or affecting the Company, wherein an unfavorable decision, ruling or
finding would have a Material Adverse Effect or which would adversely affect the
validity or enforceability of, or the authority or ability of the Company to
perform its obligations under, any of the Transaction Documents. The Company is
not a party to or subject to the provisions of, any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality which
could reasonably be expected to have a Material Adverse Effect.

 

k. Absence of Liens. The Company’s assets are not encumbered by any liens or
mortgages except as described in the SEC Documents.

 

l. Absence of Events of Default. No event of default (or its equivalent term),
as defined in the respective agreement, indenture, mortgage, deed of trust or
other instrument, to which the Company is a party, and no event which, with the
giving of notice or the passage of time or both, would become an event of
default (or its equivalent term) (as so defined in such document), has occurred
and is continuing, which would have a Material Adverse Effect.

 

m. No Undisclosed Liabilities or Events. The Company has no liabilities or
obligations other than those disclosed in the SEC Documents or those incurred in
the ordinary course of the Company’s business since March 31, 2018, and which
individually or in the aggregate, do not or would not have a Material Adverse
Effect. No event or circumstances has occurred or exists with respect to the
Company or its properties, business, condition (financial or otherwise), or
results of operations, which, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed. There are no proposals
currently under consideration or currently anticipated to be under consideration
by the Board of Directors or the executive officers of the Company which
proposal would (x) change the articles of incorporation, by-laws or any other
charter document of the Company, each as currently in effect, with or without
shareholder approval, which change would reduce or otherwise adversely affect
the rights and powers of the shareholders of the Common Stock or (y) materially
or substantially change the business, assets or capital of the Company.

 



 9 

 

 

n. No Integrated Offering. Neither the Company nor any of its affiliates nor any
Person acting on its or their behalf has, directly or indirectly, at any time
during the six month period immediately prior to the date of this Agreement made
any offer or sales of any security or solicited any offers to buy any security
under circumstances that would eliminate the availability of the exemption from
registration under Rule 506 of Regulation D in connection with the offer and
sale of the Securities as contemplated hereby.

 

o. Dilution. The number of Shares issuable upon conversion of the Debentures may
increase substantially in certain circumstances, including, but not necessarily
limited to, the circumstance wherein the Market Price of the Common Stock
declines prior to the conversion of the Debentures. The Company’s executive
officers and directors have studied and fully understand the nature of the
securities being sold hereby and recognize that they have a potential dilutive
effect and further that the conversion of the Debentures and/or sale of the
Conversion Shares may have an adverse effect on the Market Price of the Common
Stock. The Board of Directors of the Company has concluded, in its good faith
business judgment that such issuance is in the best interests of the Company.
The Company specifically acknowledges that its obligation to issue the
Conversion Shares upon conversion of the Debentures is binding upon the Company
and enforceable regardless of the dilution such issuance may have on the
ownership %s of other shareholders of the Company.

 

p. Regulatory Permits. The Company has all such permits, easements, consents,
licenses, franchises and other governmental and regulatory authorizations from
all appropriate federal, state, local or other public authorities (“Permits”) as
are necessary to own and lease its properties and conduct its businesses in all
material respects in the manner described in the SEC Documents and as currently
being conducted. All such Permits are in full force and effect and the Company
has fulfilled and performed all of its material obligations with respect to such
Permits, and no event has occurred that allows, or after notice or lapse of time
would allow, revocation or termination thereof or will result in any other
material impairment of the rights of the holder of any such Permit, subject in
each case to such qualification as may be disclosed in the SEC Documents. Such
Permits contain no restrictions that would materially impair the ability of the
Company to conduct businesses in the manner consistent with its past practices.
The Company has not received notice or otherwise has knowledge of any proceeding
or action relating to the revocation or modification of any such Permit.

 

q. Residency. The state in which any offer to sell Securities hereunder was made
or accepted by the Seller is the state shown as the Seller’s address contained
herein, and Seller is a resident of such state only.

 

 10 

 

 

r. Hazardous Materials. The Company is in compliance with all applicable
Environmental Laws in all respects except where the failure to comply does not
have and could not reasonably be expected to have a Material Adverse Effect. For
purposes of the foregoing:

 

“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other “Superfund” or
“Superlien” law or any other applicable federal, state or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability or standards of conduct concerning, the environment or any
Hazardous Material.

 

“Hazardous Material” means and includes any hazardous, toxic or dangerous waste,
substance or material, the generation, handling, storage, disposal, treatment or
emission of which is subject to any Environmental Law.

 

s. Independent Public Accountants. The Company’s auditor is an
independent registered public accounting firm with respect to the Company, as
required by the 1933 Act, the Exchange Act and the rules and regulations
promulgated thereunder.

 

t. Internal Accounting Controls. Except as disclosed in the Company’s SEC
filings, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (1) transactions are executed
in accordance with management’s general or specific authorization; (2)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (3) access to assets is permitted only in
accordance with management’s general or specific authorization; and (4) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

u. Brokers. No Person (other than the Buyer and its principals, employees and
agents) is entitled to receive any consideration from the Company or the Buyer
arising from any finder’s agreement, brokerage agreement or other agreement to
which the Company is a party.

 

v. DWAC Operational; DRS. The Company is currently and shall remain DWAC
Operational and eligible for DRS

 



 11 

 

 

4. CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

a. Transfer Restrictions. The parties acknowledge and agree that (1) the
Debentures have not been registered under the provisions of the 1933 Act and the
Shares have not been registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act (“Rule 144”) may be made only in accordance with
the terms of Rule 144 and further, if Rule 144 is not applicable, any resale of
such Securities under circumstances in which the seller, or the Person through
whom the sale is made, may be deemed to be an underwriter, as that term is used
in the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder, (3) at the request of
the Buyer, the Company shall, from time to time, within two (2) business days of
such request, at the sole cost and expense of the Company, either (i) deliver to
its transfer agent and registrar for the Common Stock (the “Transfer Agent”) a
written letter instructing and authorizing the Transfer Agent to process
transfers of the Shares at such time as the Buyer has held the Securities for
the minimum holding period permitted under Rule 144, subject to the Buyer’s
providing to the Transfer Agent certain customary representations
contemporaneously with any requested transfer, or (ii) at the Buyer’s option or
if the Transfer Agent requires further confirmation of the availability of an
exemption from registration, furnish to the Buyer an opinion of the Company’s
counsel in favor of the Buyer (and, at the request of the Buyer, any agent of
the Buyer, including but not limited to the Buyer’s broker or clearing firm) and
the Transfer Agent, reasonably satisfactory in form, scope and substance to the
Buyer and the Transfer Agent, to the effect that a contemporaneously requested
transfer of shares does not require registration under the 1933 Act, pursuant to
the 1933 Act, Rule 144 or other regulations promulgated under the 1933 Act and
(4) neither the Company nor any other Person is under any obligation to register
the Securities (other than pursuant to this Agreement) under the 1933 Act or to
comply with the terms and conditions of any exemption thereunder.

 

b. Restrictive Legend. The Buyer acknowledges and agrees that the Debentures,
and, until such time as the Shares have been registered under the 1933 Act as
contemplated hereby and sold in accordance with an effective Registration
Statement, certificates and other instruments representing any of the Securities
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of any such Securities):

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 



 12 

 

 

c. Piggy-Back Registration Rights. From and after the Signing Closing Date and
until eighteen (18) months after the Signing Closing Date, if the Company
contemplates making an offering of Common Stock (or other equity securities
convertible into or exchangeable for Common Stock) registered for sale under the
Securities Act or proposes to file a Registration Statement covering any of its
securities, the Company shall at each such time give prompt written notice to
Investments and Buyer of its intention to do so and of the registration rights
granted under this Agreement. Upon the written request of Buyer made within
thirty (30) days after the receipt of any such notice (which request shall
specify the Registrable Securities intended to be disposed of by Buyer and the
intended method of disposition thereof), the Company shall, at its sole cost and
expense, use its best efforts to effect the registration of all Registrable
Securities which the Company has been so requested to register Buyer, to the
extent requisite to permit the disposition (in accordance with the intended
methods of disposition) of the Registrable Securities by Buyer, by inclusion of
such Registrable Securities in the Registration Statement which covers the
securities which the Company proposes to register; provided, that if the Company
is unable to register the full amount of Registrable Securities in an “at the
market offering” under SEC rules and regulations due to the high percentage of
the Company’s Common Stock the Registrable Securities represents (giving effect
to all other securities being registered in the Registration Statement), then
the Company may reduce, on a pro rata basis, the amount of Registrable
Securities subject to the Registration Statement to a lesser amount which equals
the maximum number of Registrable Securities that the Company is permitted to
register in an “at the market offering”; and provided, further, that if, at any
time after giving written notice of its intention to register any Registrable
Securities and prior to the effective date of the Registration Statement filed
in connection with such registration, the Company shall determine for any reason
either not to register or to delay registration of such Registrable Securities,
the Company may, at its election, give written notice of such determination to
Investments and/or the Buyer and, thereupon, (i) in the case of a determination
not to register, the Company shall be relieved of its obligation to register any
Registrable Securities in connection with such registration (but not from its
obligation to pay the expenses of registration in connection therewith), and
(ii) in the case of a determination to delay registering such Registrable
Securities, shall be permitted to delay registering any Registrable Securities,
for the same period as the delay in registering such other securities. If Buyer
shall have transferred all or part of its Registrable Securities, then for
purposes of this Section, the term “Buyer” shall reference Buyer and/or such
transferee(s).

 

d. Securities Filings. The Company undertakes and agrees to make all necessary
filings (including, without limitation, a Form D) in connection with the sale of
the Securities to the Buyer required under any United States laws and
regulations applicable to the Company (including without limitation state “blue
sky” laws), or by any domestic securities exchange or trading market, and to
provide a copy thereof to the Buyer promptly after such filing.

 

e. Reporting Status; Public Trading Market; DTC Eligibility. So long as the
Buyer beneficially own any Securities, (i) the Company shall timely file, prior
to or on the date when due, all reports that would be required to be filed with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act if the Company had
securities registered under Section 12(b) or 12(g) of the Exchange Act; (ii) the
Company shall not be operated as, or report, to the SEC or any other Person,
that the Company is a “shell company” or indicate to the contrary to the SEC or
any other Person; (iii) the Company shall take all other action under its
control necessary to ensure the availability of Rule 144 under the 1933 Act for
the sale of Shares by the Buyer at the earliest possible date; and (iv) the
Company shall at all times while any Securities are outstanding maintain its
engagement of an independent registered public accounting firm. Except as
otherwise set forth in Transaction Documents, the Company shall take all action
under its control necessary to obtain and to continue the listing and trading of
its Common Stock (including, without limitation, all Registrable Securities) on
the OTC Markets, Inc. (“OTCM”) on the OTC Pink (“OTCP”), OTCQB (“OTCQB”), or
OTCQX (“OTCQX”), and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Financial Industry Regulatory Authority (“FINRA”). If, so long as the Buyer
beneficially own any of the Securities, the Company receives any written notice
from the OTCM, FINRA, or the SEC with respect to either any alleged deficiency
in the Company’s compliance with applicable rules and regulations (including
without limitation any comments from the SEC on any of the Company’s documents
filed (or the failure to have made any such filing) under the 1933 Act or the
Exchange Act) (each, a “Regulatory Notice”), then the Company shall promptly,
and in any event within two (2) business days, provide copies of the Regulatory
Notice to the Buyer, and shall promptly, and in any event within five (5)
business days of receipt of the Regulatory Notice (a “Regulatory Response”),
respond in writing to the OTCM, FIRNA and/or SEC (as the case may be), setting
forth the Company’s explanation and/or response to the issues raised in the
Regulatory Notice, with a view towards maintaining and/or regaining full
compliance with the applicable rules and regulations of the OTCM, FIRNA and/or
SEC and maintaining or regaining good standing of the Company with the OTCM,
FINRA and/or SEC, as the case may be, the intent being to ensure that the
Company maintain its reporting company status with the SEC and that its Common
Stock be and remain available for trading on the OTCP, OTCQB, or OTCQX. Further,
at all times while any Securities are outstanding, the Common Stock shall be
DWAC Operational, and the Common Stock shall not be subject to any DTC “chill”
designation or similar restriction on the clearing of the Common Stock through
DTC.

 



 13 

 

 

f. Use of Proceeds. The Company shall use the proceeds from the sale of the
Debentures for working capital purposes only.

 

g. Available Shares. Commencing on the date of execution and delivery of this
Agreement, the Company shall have and maintain authorized and reserved for
issuance, free from preemptive rights, that number of shares equal to Seven
Hundred percent (700%) of the number of shares of Common Stock (1) issuable
based upon the conversion of the then-outstanding Debentures (including accrued
interest thereon) as may be required to satisfy the conversion rights of the
Buyer pursuant to the terms and conditions of the Debenture (for the avoidance
of doubt, this shall be calculated based on the applicable conversion price that
would result on or after the date that is 180 days after the issuance date of
the respective Debenture(s) regardless of the date of calculation) (without
giving effect to the 4.99% limitation on ownership as set forth in the
Debentures), provided, however that for purposes of the foregoing calculation,
the full indebtedness under the Debentures shall be deemed immediately
convertible and (2) issuable to the Buyer on future Closing Dates, based upon
the lowest closing bid price per share of the Common Stock on the date before
the most recent Closing Date (as reported by Bloomberg LP) (collectively in the
aggregate the “Required Reserve Amount”). The Company shall monitor its
compliance with the foregoing requirements on an ongoing basis. If at any time
the Company does not have available an amount of authorized and non-issued
Shares required to be reserved pursuant to this Section, then the Company shall,
without notice or demand by the Buyer, call within thirty (30) days of such
occurrence and hold within sixty (60) days of such occurrence a special meeting
of shareholders, for the sole purpose of increasing the number of shares
authorized. Management of the Company shall recommend to shareholders to vote in
favor of increasing the number of Common Stock authorized at the meeting.
Members of the Company’s management shall also vote all of their own shares in
favor of increasing the number of Common Stock authorized at the meeting. If the
increase in authorized shares is approved by the stockholders at the meeting,
the Company shall implement the increase in authorized shares within one (1)
business day following approval at such meeting. Alternatively, to the extent
permitted by applicable law, in lieu of calling and holding a meeting as
described above, the Company may, within thirty (30) days of the date when the
Company does not have available an amount of authorized and non-issued Shares
required to be reserved as described above, procure the written consent of
stockholders to increase the number of shares authorized, and provide the
stockholders with notice thereof as may be required under applicable law
(including without limitation Section 14(c) of the Exchange Act and Regulation
14C thereunder). Upon obtaining stockholder approval as aforesaid, the Company
shall cause the appropriate increase in its authorized shares of Common Stock
within one (1) business day (or as soon thereafter as permitted by applicable
law). Company’s failure to comply with these provisions will be an Event of
Default (as defined in the Debentures).

 

h. Reimbursement. If (i) Buyer and/or Investments becomes a party defendant in
any capacity in any action or proceeding brought by any stockholder of the
Company, in connection with or as a result of the consummation of the
transactions contemplated by the Transaction Documents, or if the Buyer and/or
Investments is impleaded in any such action, proceeding or investigation by any
Person, or (ii) the Buyer and/or Investments, other than by reason of its own
gross negligence, willful misconduct or breach of law (as adjudicated by a court
of law having proper jurisdiction and such adjudication is not subject to
appeal), becomes a party defendant in any capacity in any action or proceeding
brought by the SEC against or involving the Company or in connection with or as
a result of the consummation of the transactions contemplated by the Transaction
Documents, or if the Buyer or Investments is impleaded in any such action,
proceeding or investigation by any Person, then in any such case, the Company
shall promptly reimburse the Buyer and/or Investments for its or their
reasonable legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith. The reimbursement obligations of
the Company under this paragraph shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any affiliates of the Buyer and/or Investments who are actually named in such
action, proceeding or investigation, and partners, directors, agents, employees
and controlling Persons (if any), as the case may be, of the Buyer, Investments
and any such Affiliate, and shall be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of the Company, the
Buyer, Investments and any such Affiliate and any such Person. Except as
otherwise set forth in the Transaction Documents, the Company also agrees that
neither any Buyer, Investments nor any such Affiliate, partners, directors,
agents, employees or controlling Persons shall have any liability to the Company
or any Person asserting claims on behalf of or in right of the Company in
connection with or as a result of the consummation of the Transaction Documents.

 

 14 

 

 

i. The Company shall provide the Transfer Agent and/or the Buyer, Investments or
their respective brokerage and/or clearing firm with all relevant legal opinions
and other documentation requested by the Buyer or Investments in connection with
the issuance of the Conversion Shares or the Restricted Stock, or the sale
thereof, to confirm the share issuance(s) such that the Conversion Shares and/or
Restricted Stock may be deposited with the applicable brokerage and/or clearing
firm.

 

j. [Intentionally Omitted].

 

k. Notice of Material Adverse Effect. The Company shall notify the Buyer (and
any subsequent holder of the Debentures), as soon as practicable and in no event
later than three (3) business days of the Company’s knowledge of any Material
Adverse Effect on the Company. For purposes of the foregoing, “knowledge” means
the earlier of the Company’s actual knowledge or the Company’s constructive
knowledge upon due inquiry.

 

l. Public Disclosure. Except to the extent required by applicable law, absent
the Buyer’s prior written consent, the Company shall not reference the name of
the Buyer in any press release, securities disclosure, business plan, marketing
or funding proposal.

 

m. Nature of Transaction; Savings Clause. It is the parties’ express
understanding and agreement that the transactions contemplated by the
Transaction Documents constitute an investment and not a loan. If nonetheless
such transactions are deemed to be a loan (as adjudicated by a court of law
having proper jurisdiction and such adjudication is not subject to appeal), the
Company shall not be obligated or required to pay interest at a rate that could
subject Buyer to either civil or criminal liability as a result of such rate
exceeding the maximum rate that the Buyer is permitted to charge under
applicable law, and the Company’s obligations under the Transaction Documents
shall not be void or voidable on the basis of the Buyer’s lack of any license or
registration as a lender with any governmental authority. It is expressly
understood and agreed by the parties that neither the amounts payable pursuant
to Section 12, any redemption premium, remedy upon an Event of Default (as
defined in the Debentures) or any Acceleration Amount (as defined in the
Debentures), original issue discount nor any investment returns of the Buyer on
the sale of the Debentures or the sale of any Conversion Shares (whether
unrealized or realized) shall be construed as interest. If, by the terms of the
Debentures, any other Transaction Document or any other instrument, Buyer is at
any time required or obligated to pay interest at a rate exceeding such maximum
rate, interest payable under the Debenture and/or such other Transaction
Documents or other instrument shall be computed (or recomputed) at such maximum
rate, and the portion of all prior interest payments (if any) exceeding such
maximum shall be applied to payment of the outstanding principal of the
Debentures.

 



 15 

 

 

5. TRANSFER AGENT INSTRUCTIONS.

 

a. Transfer Agent Instruction Letter. On or before the Signing Closing Date, the
Company shall irrevocably instruct its Transfer Agent in writing using the
letter substantially in the form of Exhibit B annexed hereto, with only such
modifications as the Buyer agrees to, executed by the Company, the Buyer and the
Transfer Agent (the “Transfer Agent Instruction Letter”), to (i) reserve that
number of shares of Common Stock as is required under Section 4(g) hereof, and
(ii) issue Common Stock from time to time upon conversion of the Debentures in
such amounts as specified from time to time by the Buyer to the Transfer Agent
in a Notice of Conversion, in such denominations to be specified by the Buyer in
connection with each conversion of the Debentures. The Transfer Agent shall not
be restricted from issuing shares from only the allotment reserved hereunder for
the Conversion Amount (as defined in the Debentures), but instead may, to the
extent necessary to satisfy the amount of shares issuable upon conversion, issue
shares above and beyond the amount reserved on account of the Conversion Amount,
without any additional instructions or authorization from the Company, and the
Company shall not provide the Transfer Agent with any instructions or
documentation contrary to the foregoing. As of the date of this Agreement, the
Transfer Agent is VStock Transfer LLC. The Company shall at all times while any
Debentures are outstanding engage a Transfer Agent which is a party to the
Transfer Agent Instruction Letter. If for any reason the Company’s Transfer
Agent is not a signatory of the Transfer Agent Instruction Letter while any
Debentures or Restricted Stock are outstanding and held by the Buyer, then such
Transfer Agent shall nonetheless be deemed bound by the Transfer Agent
Instruction Letter, and the Company shall neither (i) permit the Transfer Agent
to disclaim, disregard or refuse to abide by the Transfer Agent’s obligations,
terms and agreements set forth in the Transfer Agent Instruction Letter, nor
(ii) issue any instructions to the Transfer Agent contrary to the obligations,
terms and agreements set forth in the Transfer Agent Instruction Letter . The
Company shall not terminate the Transfer Agent or otherwise change Transfer
Agents without at least fifteen (15) days prior written notice to the Buyer and
with the Buyer’s prior written consent to such change, which the Buyer may grant
or withhold in its sole discretion. The Company shall continuously monitor its
compliance with the share reservation requirements and, if and to the extent
necessary to increase the number of reserved shares to remain and be at least
the Required Reserve Amount to account for any decrease in the Market Price of
the Common Stock, the Company shall immediately (and in any event within one (1)
business day) notify the Transfer Agent in writing of the reservation of such
additional shares, provided that in the event that the number of shares reserved
for conversion of the Debentures is less than the Required Reserve Amount, the
Buyer may also directly instruct the Transfer Agent to increase the reserved
shares as necessary to satisfy the minimum reserved share requirement, and the
Transfer Agent shall act accordingly, provided, further, that the Company shall
within one (1) business day provide any written confirmation, assent or
documentation thereof as the Transfer Agent may request to act upon a share
increase instruction delivered by the Buyer. The Company shall provide the Buyer
with a copy of all written instructions to the Company’s Transfer Agent with
respect to the reservation of shares simultaneously with the issuance of such
instructions to the Transfer Agent. The Company covenants that no instruction
other than such instructions referred to in this Section 5 and stop transfer
instructions to give effect to Section 4(a) hereof prior to registration and
sale of the Conversion Shares under the 1933 Act will be given by the Company to
the Transfer Agent and that the Conversion Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and applicable law. If the Buyer provides the Company
and/or the Transfer Agent with an opinion of counsel reasonably satisfactory to
the Company that registration of a resale by the Buyer of any of the Securities
in accordance with clause (1)(B) of Section 4(a) of this Agreement is not
required under the 1933 Act, the Company shall (except as provided in clause (2)
of Section 4(a) of this Agreement) permit the de-legending or transfer of the
Securities and, in the case of the Conversion Shares, instruct the Company’s
Transfer Agent to issue one or more certificates for Common Stock without legend
in such name and in such denominations as specified by the Buyer.

 



 16 

 

 

b. Conversion. (i) The Company shall permit the Buyer to exercise the right to
convert the Debentures by faxing, emailing or delivering overnight an executed
and completed Notice of Conversion to the Company or the Transfer Agent. If so
requested by the Buyer or the Transfer Agent, the Company shall within one (1)
business day respond with its endorsement so as to confirm the outstanding
principal amount of any Debenture submitted for conversion or shall reconcile
any difference with the Buyer promptly after receiving such Notice of
Conversion.

 

(ii) The term “Conversion Date” means, with respect to any conversion elected by
the holder of the Debentures, the date specified in the Notice of Conversion,
provided the copy of the Notice of Conversion is given either via mail or
facsimile to or otherwise delivered to the Transfer Agent and/or the Company in
accordance with the provisions hereof so that it is received by the Transfer
Agent and/or the Company on or before such specified date.

 

(iii) The Company shall deliver (or will cause the Transfer Agent to deliver)
the Conversion Shares issuable upon conversion as follows: (1) if the Company is
then DWAC Operational, via DWAC, (2) if the Common Stock is then eligible for
the Depository Trust Company’s Direct Registration System (“DRS”), if so
requested by the Buyer, or (3) if the Company is not then DWAC Operational or
the Common Stock is not then eligible for DRS, in certificated form, to the
Buyer at the address specified in the Notice of Conversion (which may be the
Buyer’s address for notices as contemplated by Section 10 hereof or a different
address) via express courier, in each case within two (2) business days (the
“Delivery Date”) after (A) the business day on which the Company or the Transfer
Agent has received the Notice of Conversion (by facsimile, email or other
delivery) or (B) the date on which payment of interest and principal on the
Debentures, which the Company has elected to pay by the issuance of Common
Stock, as contemplated by the Debentures, was due, as the case may be.

 

c. Failure to Timely Issue Conversion Shares or De-Legended Shares. The
Company’s failure to issue and deliver Conversion Shares to the Buyer (either by
DWAC, DRS or in certificated form, as required by Section 5(b)) on or before the
Delivery Date shall be considered an Event of Default, which shall entitle the
Buyer to certain remedies set forth in the Debentures and provided by applicable
law. Similarly, the Company’s failure to issue and deliver Common Stock in
unrestricted form without a restrictive legend when required under the
Transaction Documents shall entitle the Buyer to damages for the diminution in
value (if any) of the relevant shares between the date delivery was due versus
the date ultimately delivered in unrestricted form. The Company acknowledges
that its failure to timely honor a Notice of Conversion (or the occurrence of
any other Event of Default) shall cause definable financial hardship on the
Buyer(s) and that the remedies set forth herein and in the Debentures are
reasonable and appropriate.

 



 17 

 

 

d. Duties of Company; Authorization. The Company shall inform the Transfer Agent
of the reservation of shares contemplated by Section 4(g) and this Section 5,
and shall keep current in its payment obligations to the Transfer Agent such
that the Transfer Agent will continue to process share transfers and the initial
issuance of shares of Common Stock upon the conversion of Debentures. The
Company hereby authorizes and agrees to authorize the Transfer Agent to
correspond and otherwise communicate with the Buyer or their representatives in
connection with the foregoing and other matters related to the Common Stock.
Further, the Company hereby authorizes the Buyer or its representative to
provide instructions to the Transfer Agent that are consistent with the
foregoing and instructs the Transfer Agent to honor any such instructions.
Should the Company fail for any reason to keep current in its payment
obligations to the Transfer Agent, the Buyer and/or Investments may pay such
amounts as are necessary to compensate the Transfer Agent for performing its
duties with respect to share reservation, issuance of Conversion Shares and/or
de-legending certificates representing Restricted Stock, and all amounts so paid
shall be promptly reimbursed by the Company. If not so reimbursed within thirty
(30) days, such amounts shall, at the option of the Buyer and without prior
notice to or consent of the Company, be added to the principal amount due under
the Debenture(s) held by the Buyer, whereupon interest will begin to accrue on
such amounts at the rate specified in the Debentures.

 

e. Effect of Bankruptcy. The Buyer shall be entitled to exercise its conversion
privilege with respect to the Debentures notwithstanding the commencement of any
case under 11 U.S.C. §101 et seq. (the “Bankruptcy Code”). In the event the
Company is a debtor under the Bankruptcy Code, the Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of the Buyer’s conversion privilege. The Company hereby waives, to
the fullest extent permitted, any rights to relief it may have under 11 U.S.C.
§362 in respect of the conversion of the Debentures. The Company agrees, without
cost or expense to the Buyer, to take or to consent to any and all action
necessary to effectuate relief under 11 U.S.C. §362.

 

6. CLOSINGS.

 

a. Signing Closing. Promptly upon the execution and delivery of this Agreement,
the Signing Debenture, Warrant, and all conditions in Sections 7 and 8 herein
are met (the “Signing Closing Date”), (A) the Company shall deliver to the Buyer
the following: (i) the Signing Debenture and Warrant; (ii) the Transfer Agent
Instruction Letter; (iii) duly executed counterparts of the Transaction
Documents; and (iv) an officer’s certificate of the Company confirming the
accuracy of the Company’s representations and warranties contained herein, and
(B) the Buyer shall deliver to the Company the following: (i) the Signing
Purchase Price and (ii) duly executed counterparts of the Transaction Documents
(as applicable). The Company shall immediately pay the fees due under Section 12
of this Agreement upon receipt of the Signing Purchase Price if Buyer does not
withhold such amounts from the Signing Purchase Price pursuant to Section 12.

 

b. Second Closing. At any time after sixty (60) days following the Signing
Closing Date, subject to the mutual agreement of the Buyer and the Company, for
the “Second Closing Date” and subject to satisfaction of the conditions set
forth in Sections 7 and 8, (A) the Company shall deliver to the Buyer the
following: (i) the Second Debenture; (ii) an amendment to the Transfer Agent
Instruction Letter instructing the Transfer Agent to reserve that number of
shares of Common Stock as is required under Section 4(g) hereof, if necessary;
and (iii) an officer’s certificate of the Company confirming, as of the Second
Closing Date, the accuracy of the Company’s representations and warranties
contained herein and updating Schedules 3(b), 3(c) and 3(k) as of the Second
Closing Date, and (B) the Buyer shall deliver to the Company the Second Purchase
Price.

 



 18 

 

 

c. Third Closing. At any time after sixty (60) days following the Second Closing
Date, subject to the mutual agreement of the Buyer and the Company, for the
“Third Closing Date” and subject to satisfaction of the conditions set forth in
Sections 7 and 8, (A) the Company shall deliver to the Buyer the following: (i)
the Third Debenture; (ii) an amendment to the Transfer Agent Instruction Letter
instructing the Transfer Agent to reserve that number of shares of Common Stock
as is required under Section 4(g) hereof, if necessary; and (iii) an officer’s
certificate of the Company confirming, as of the Third Closing Date, the
accuracy of the Company’s representations and warranties contained herein and
updating Schedules 3(b), 3(c) and 3(k) as of the Third Closing Date, and (B) the
Buyer shall deliver to the Company the Third Purchase Price.

 

d. Location and Time of Closings. Each Closing shall be deemed to occur on the
related Closing Date at the office of the Buyer’s counsel and shall take place
no later than 5:00 P.M., east coast time, on such day or such other time as is
mutually agreed upon by the Company and the Buyer.

 

7. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The Company’s obligation to sell the Debentures to the Buyer pursuant to this
Agreement on each Closing Date is conditioned upon:

 

a. Purchase Price. Delivery to the Company of good funds as payment in full of
the respective Purchase Price for the Debentures at each Closing in accordance
with this Agreement;

 

b. Representations and Warranties; Covenants. The accuracy on the Closing Date
of the representations and warranties of the Buyer contained in this Agreement,
each as if made on such date, and the performance by the Buyer on or before such
date of all covenants and agreements of the Buyer required to be performed on or
before such date; and

 

c. Laws and Regulations; Consents and Approvals. There shall not be in effect
any law, rule or regulation prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval which shall not have
been obtained.

 



 19 

 

 

8. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

 

The Buyer’s obligation to purchase the Debentures at each Closing is conditioned
upon:

 

a. Transaction Documents. The execution and delivery of this Agreement by the
Company;

 

b. Debenture(s). Delivery by the Company to the Buyer of the Debentures to be
purchased in accordance with this Agreement;

 

c. Section 4(2) Exemption. The Debentures and the Conversion Shares shall be
exempt from registration under the Securities Act of 1933 (as amended), pursuant
to Section 4(2) thereof;

 

d. DWAC Status. The Common Stock shall be DWAC Operational;

 

e. Representations and Warranties; Covenants. The accuracy in all material
respects on the Closing Date of the representations and warranties of the
Company contained in this Agreement, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date;

 

f. Good-faith Opinion. It should be Buyer’s reasonable belief that (i) no Event
of Default under the terms of any outstanding indebtedness of the Company shall
have occurred or would likely occur with the passage of time and (ii) no
material adverse change in the financial condition or business operations of the
Company shall have occurred;

 

g. Legal Proceedings. There shall be no litigation, criminal or civil,
regulatory impairment or other legal and/or administrative proceedings
challenging or seeking to limit the Company’s ability to issue the Securities or
the Common Stock;

 

h. [Reserved];

 

i. Corporate Resolutions. Delivery by the Company to the Buyer a copy of
resolutions of the Company’s board of directors, approving and authorizing the
execution, delivery and performance of the Transaction Documents and the
transactions contemplated thereby in the form attached hereto as Exhibit C (the
“Irrevocable Resolutions”);

 

j. Officer’s Certificate. Delivery by the Company to the Buyer of a certificate
of the Chief Executive Officer of the Company in the form attached hereto as
Exhibit D;

 

k. Search Results. Delivery by the Company to the Buyer of copies of UCC search
reports, issued by the Secretary of State of the state of incorporation of the
Company and each Subsidiary, dated such a date as is reasonably acceptable to
Buyer, listing all effective financing statements which name the Company or
Subsidiary (as applicable), under its present name and any previous names, as
debtor, together with copies of such financing statements;

 

l. Certificate of Good Standing. Delivery by the Company to the Buyer of a copy
of a certificate of good standing with respect to the Company, issued by the
Secretary of State of the state of incorporation of the Company, dated such a
date as is reasonably acceptable to Buyer, evidencing the good standing thereof;

 



 20 

 

 

m. Laws and Regulations; Consents and Approvals. There shall not be in effect
any law, rule or regulation prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval which shall not have
been obtained; and

 

n. Adverse Changes. From and after the date hereof to and including each Closing
Date, (i) the trading of the Common Stock shall not have been suspended by the
SEC, FINRA, or any other governmental or self-regulatory organization, and
trading in securities generally on OTCM shall not have been suspended or
limited, nor shall minimum prices been established for securities traded on the
OTCM; (ii) there shall not have occurred any outbreak or escalation of
hostilities involving the United States or any material adverse change in any
financial market that in either case in the reasonable judgment of the Buyer
makes it impracticable or inadvisable to purchase the Debentures.

 

9. GOVERNING LAW; MISCELLANEOUS.

 

a. MANDATORY FORUM SELECTION. ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH THE AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF
OR INCIDENTAL TO THE AGREEMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN MIAMI-DADE COUNTY, FLORIDA. THIS
PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENTLY WITH NEVADA LAW.

 

b. Governing Law. Except in the case of the Mandatory Forum Selection clause
above, this Agreement shall be delivered and accepted in and shall be deemed to
be contracts made under and governed by the internal laws of the State of
Nevada, and for all purposes shall be construed in accordance with the laws of
the State of Nevada, without giving effect to the choice of law provisions. To
the extent determined by the applicable court described above, the Company shall
reimburse the Buyer for any reasonable legal fees and disbursements incurred by
the Buyer in enforcement of or protection of any of its rights under any of the
Transaction Documents.

 

c. Waivers. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

d. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto.

 

e. Construction. All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.

 



 21 

 

 

f. Facsimiles; E-mails. A facsimile or email transmission of this signed
Agreement or a Notice of Conversion under the Debentures shall be legal and
binding on all parties hereto. Such electronic signatures shall be the
equivalent of original signatures.

 

g. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original.

 

h. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

i. Enforceability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

 

j. Amendment. This Agreement may be amended only by the written consent of a
majority in interest of the holders of the Debentures and an instrument in
writing signed by the Company.

 

k. Entire Agreement. This Agreement, together with the other Transaction
Documents, supersedes all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof.

 

l. No Strict Construction. This Agreement shall be construed as if both Parties
had equal say in its drafting, and thus shall not be construed against the
drafter.

 

m. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

10. NOTICES.

 

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be deemed effectively given on the
earliest of:

 

a. the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile or email transmission,

 

b. the third (3rd) business day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or

 



 22 

 

 

c. the first (1st) business day after deposit with a recognized courier service
(e.g. FedEx, UPS, DHL, US Postal Service) for delivery by next-day express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by ten (10) days’ advance written
notice similarly given to each of the other parties hereto):

 

COMPANY: NanoFlex Power Corporation

17207 N. Perimeter Dr., Suite 210

Scottsdale, AZ 85255

Attention: Dean Ledger, Chief Executive Officer

Email: investorrelations@nanoflexpower.com

 

With copies to (which shall not constitute notice):

 

______________________________________

______________________________________

______________________________________

Attention: ______________________________

Email: _________________________________

 

BUYER: Peak One Opportunity Fund, L.P.

333 South Hibiscus Drive

Miami Beach, FL 33139

Attention: Jason Goldstein

Email: jgoldstein@peakoneinvestments.com

 

With copies to (which shall not constitute notice):

 

Legal & Compliance, LLC

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

Attention: Chad Friend, Esq., LL.M.

Email: CFriend@LegalandCompliance.com

 

11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s representations
and warranties herein shall survive for so long as any Debentures are
outstanding, and shall inure to the benefit of the Buyer, its successors and
assigns.

 

12. FEES; EXPENSES.

 

a. Commitment Fee. The Company shall pay to Investments a non-accountable fee
(the “Commitment Fee”) of (i) Five Thousand and 00/100 Dollars ($5,000.00) on
the Signing Closing Date (with respect to the Signing Debenture), Five Thousand
and 00/100 Dollars ($5,000.00) on the Second Closing Date (with respect to the
Second Debenture), as well as Five Thousand and 00/100 Dollars ($5,000.00) on
the Third Closing Date (with respect to the Third Debenture), for Investments’
expenses and analysis performed in connection with the analysis of the Company
and the propriety of the Buyer’s making the contemplated investment. The
Commitment Fee shall be paid on the respective closing dates if Buyer does not
withhold such amounts from the respective purchase price pursuant to Section
12(c). In addition, at the time of Buyer’s funding of each Debenture, the
Company shall issue to Investments as a commitment fee, a common stock purchase
warrant to purchase 200,000 shares of the Company’s common stock pursuant to the
terms of the Warrant (all common stock purchase warrants issuable hereunder,
including now and in the future, shall be referred to, in the aggregate, as the
“Warrant”).

 

b. Disbursements. In furtherance of the foregoing, the Company hereby authorizes
the Buyer to deduct the cash portion of the Commitment Fee from the Signing
Purchase Price and transmit same to the respective payee.

 

[Signature Page Follows]

 

 23 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyer and the
Company as of the date first set forth above.

 

  COMPANY:       NANOFLEX POWER CORPORATION           By: /s/ Dean Ledger  
Name: Dean Ledger   Title: Chief Executive Officer           BUYER:       PEAK
ONE OPPORTUNITY FUND, L.P.           By: Peak One Investments, LLC,
General Partner             By: /s/ Jason Goldstein     Name: Jason Goldstein  
  Title: Managing Member

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

SCHEDULE 3(b)

 

COMPANY ORGANIZATION CHART

 

COMPANY TO COMPLETE TABLE OR USE ORG CHART IT ALREADY HAS

 

Subsidiary / Affiliate Name and Relationship

Jurisdiction of Incorporation 

Percentage of Ownership 

Global Photonic Energy Corp



Pennsylvania

100%

                                                           

 



 

 

 

SCHEDULE 3(c)

 

Note: If not applicable, enter “n/a” or “zero” in Column 2.

 

COMPANY CAPITALIZATION TABLE

 

COMMON STOCK AND COMMON STOCK EQUIVALENTS
ISSUED, OUTSTANDING AND RESERVED

 

DESCRIPTION  AMOUNT  Authorized Common Stock   500,000,000  Authorized Capital
Stock   500,050,000  Authorized Common Stock   500,000,000  Issued Common Stock 
 69,231,778  Outstanding Common Stock   69,231,778  Treasury Stock   N/A 
Authorized, but unissued   N/A         Authorized Preferred Stock   N/A  Issued
Preferred Stock   N/A         Reserved for Equity Incentive Plans   N/A 
Reserved for Convertible Debt   131,783,771  Reserved for Options and Warrants 
 N/A  Reserved for Other Purposes   N/A         TOTAL COMMON STOCK AND COMMON
STOCK EQUIVALENTS OUTSTANDING   69,231,778 

 



 

 

 

EXHIBITS

 

Exhibit A FORM OF DEBENTURE     Exhibit B FORM OF TRANSFER AGENT INSTRUCTION
LETTER     Exhibit C FORM OF RESOLUTIONS OF THE BOARD OF DIRECTORS     Exhibit D
FORM OF OFFICER’S CERTIFICATE

 



 

 

 

EXHIBIT A

 

FORM OF DEBENTURE

 

(see attached)

 



 

 

 

EXHIBIT B

 

NANOFLEX POWER CORPORATION
IRREVOCABLE TRANSFER AGENT INSTRUCTION LETTER

 

(see attached)

 



 

 

 

EXHIBIT C

 

IRREVOCABLE CORPORATE RESOLUTIONS OF THE
BOARD OF DIRECTORS OF
NANOFLEX POWER CORPORATION

 

(see attached)

 



 

 

 

EXHIBIT D

 

OFFICER’S CERTIFICATE

 

(see attached)

 



 

 

 

EXHIBIT I

 

ARTICLES OF INCORPORATION

 

(see attached)

 



 

 

 

EXHIBIT II

 

BYLAWS

 

(see attached)

 



 

 

 

EXHIBIT III

 

RESOLUTIONS OF THE BOARD OF DIRECTORS

 

(see attached)

 



 

 

